Citation Nr: 0639179	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-16 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for recurrent pelvic 
pain.

2.  Entitlement to service connection for thoracic 
scoliosis/lumbosacral pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1998 to 
July 2002.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a July 2002 rating decision by the 
Washington, D.C. Regional Office ("RO") of the Department 
of Veterans Affairs ("VA") that denied the veteran's claims 
for service connection for recurrent pelvic pain and thoracic 
scoliosis /lumbosacral pain.  The claims were subsequently 
transferred to the New Orleans, Louisiana RO after the 
veteran relocated to Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has determined that further development of the 
claim is warranted before appellate action may be completed 
in this case in accordance with VA's duty to notify and duty 
to assist imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159. 

The VA has a duty to notify the veteran and her 
representative, if any, of the information and evidence 
needed to substantiate her claims.  The notification should 
(1) inform the veteran about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the veteran about the information and evidence the VA 
will seek to provide; (3) inform the veteran about the 
information and evidence she is expected to provide and (4) 
request the veteran provide any evidence in her possession 
which pertains to the claims.  38 U.S.C.A. § 5103(a) (2002); 
38 C.F.R. § 3.159 (2006).  No such notification has ever been 
provided to the veteran regarding the claims for entitlement 
to service connection before the Board.

Furthermore, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), it was held that VA must also provide notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The veteran has never been provided this notice regarding 
either claim for entitlement to service connection before the 
Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran of:  
(1) what evidence she may submit to 
support her claims for service connection 
for recurrent pelvic pain and thoracic 
scoliosis/lumbosacral pain and inform the 
veteran about the information and evidence 
not of record that is necessary to 
substantiate the claims; (2) inform the 
veteran about the information and evidence 
the VA will seek to provide; (3) inform 
the veteran about the information and 
evidence she is expected to provide and 
(4) request the veteran provide any 
evidence in her possession which pertains 
to the claims.  This notice should also 
provide notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded for either claim.

2.  Upon completion of the above, the 
claims should be readjudicated.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case, and afford a reasonable period 
of time for a response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



